Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 2/24/2021 has been entered.  Claims 1-9 and 16-20 remain pending in the application.  

	Response to Arguments
Applicant’s arguments, see pages 7-10, filed 2/24/2021, with respect to the rejections of claims 1-9 and 16-20 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1-9 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest wherein sampling a given representative portion includes moving the robot to different locations and capturing images of the given representative portion from a plurality of angles as defined from the different locations;
wherein processing the sensor data to generate the texture information includes processing the images captured from the plurality of angles to generate texture information for a given virtual surface defined by the spatial model that corresponds to the real surface from which the given representative portion was sampled;
using the spatial model and the texture information to render a virtual object corresponding to the real object in a virtual environment in the context of claims 1 and 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619